Duke, J.
1. It appearing that the bill of exceptions was not presented to the trial judge for approval within the time allowed by law, the motion to dismiss the writ of error must prevail.
2. Section 4864 of the Civil Code (1910), as to the duty of the trial judge to notify counsel of the overruling of a motion for a new trial, is directory only, “and will not suffice, when considered in connection with Civil Code § 6152, to extend the time prescribed therein for presenting bills of exception for approval.” Columbia Fire Ins. Co. v. Sams, 141 Ga. 641 (81 S. E. 856); Wright v. Moon, 30 Ga. App. 87 (116 S. E. 545).

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., concur.